Case 1:19-cv-03737-CJN Document 5 Filed 12/26/19 Page 1 of 5




                                                       -CJN




     12/26/2019                               /s/ Anson Hopkins
Case 1:19-cv-03737-CJN Document 5 Filed 12/26/19 Page 2 of 5




                                                       -CJN




     12/26/2019                              /s/ Anson Hopkins
Case 1:19-cv-03737-CJN Document 5 Filed 12/26/19 Page 3 of 5




                                                      -CJN




     12/26/2019                                /s/ Anson Hopkins
Case 1:19-cv-03737-CJN Document 5 Filed 12/26/19 Page 4 of 5




                                                     -CJN




     12/26/2019                                  /s/ Anson Hopkins
Case 1:19-cv-03737-CJN Document 5 Filed 12/26/19 Page 5 of 5




                                                      -CJN




     12/26/2019                               /s/ Anson Hopkins
